Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 1 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 2 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 3 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 4 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 5 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 6 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 7 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 8 of 9
Case 19-29203   Doc 1-1 Filed 10/14/19 Entered 10/14/19 21:59:41   Desc
                      Signature Pages Page 9 of 9
